The opinion of the Court was delivered by
Black, J. —
After the evidence in this case had been, gone through with on both sides, the Court directed the jury to find a verdict in favour of the plaintiff, which was done of course. After-wards a judgment was entered for the defendant, non obstante veredicto, upon points said to be reserved. But how reserved? They are not specified. Nobody can tell what they are from anything that appears on the record. Perhaps it was meant to reserve the written propositions submitted by counsel. In the absence of any facts to apply them to, they are mere abstractions. The truth of the case is in no way ascertained. It is not admitted by the parties; the jury did not pass upon it, and the Court could not. *317What does it matter whether the plaintiff or defendant was right on the law, since there is not a fact found to which it refers ? We repeat again, that' if a point of law is to he reserved, it must be done by stating on the record the facts on which it arises.
Judgment reversed and venire facias de novo awarded.